Case o-20-/240/-reg VOC 1

Fil in this information to identify your case:

Fied 07/00/20 Entered O//Oo/20 LOT04 14

 

United States Bankruptey Court for the:

EASTERN DISTRICT OF NEWYORK

Case number (if known)

Official Form 101

Chapter you are fiflng under:

CO Chapter 7

WM Chapter 11
( Chapter 12
CO Chapter 13

O Cheek if this is an
amended filing

Voluntary Petition for Individuals Filing for Bankruptcy 04/20

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—catled a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information Is needed about the spouses separately, the form uses Debtor 7 and Debtor 2 to
distinguish between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The same person must be

Debtor 7 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct Information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (If known), Answer

every question.

Ge Identify Yourself

 

About Debtor 1:
1. Your full name

Write the name thatison Myint

About Debtor 2 (Spouse Only in a Joint Case):

 

 

 

 

your government-issued First name Firstname a
picture identification (for
example, your driver's
license or passport). ‘Middlename ©. a “Middle name” --o -
Bring your picture Kyaw
identification to your ‘Last name and Suffix (Sr, dr., 1, UD ~ Last name and Suffix (&r., Jr., tl, III
meeting with the trustee.
2. All other names you have
used in the last 8 years Jeffrey Wu
Include your married or
maiden names.
3, Only the last 4 digits of
your Social Security
number or federal

nh XxXX-xx-6488
individual Taxpayer

Identification number
(ITIN)

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 1

 
Case o

Debtor 1 Myint Kyaw

4, Any business names and
Employer Identification
Numbers (EIN) you have
used in the last 8 years

Include trade names and
doing business as names

5. Where you live

6. Why you are choosing
this district to file for
bankruptcy

Official Form 101

-20-/240/-reg VOC 1 Filed Of/Q0/z20

About Debtor 1:

@ | have not used any business name or EINs.

Businessname(s)

 

INT

60 Overlook Road
Lattingtown, NY 11560 oo
Number, Street, City, State & ZIP Cade

 

Nassau
County

If your mailing address Is different from the one
above, fill it in here. Note that the court will send any
notices to you at this mailing address.

 

Number, P.O. Box, Street, City, State & ZIP Code

entered O//Oo0/20 LOT04 14

Case number (if tnown)

About Debtor 2 (Spouse Only in a Joint Case}:

[11 have not used any business name or EINs.

Business name(s)

If Debtor 2 lives at a different address:

Number, Street, City, State & ZIP Code

“County

lf Debtor 2's mailing address ts different from yours, fill it
in here. Note that the court will send any notices to this
mailing address.

 

Cheek one:

M Over the last 180 days before filing this
petition, [ have lived in this district tonger than
in any other district.

(i have another reason.
Explain. (See 28 U.S.C, § 1408.)

 

Voluntary Petition for Individuals Filing for Bankruptcy

Check one:

CO Over the last 180 days before filing this petition, |
have lived in this district longer than in any other
district.

O_ | have another reason.
Explain. (See 28 U.S.C. § 1408.)

page 2

 

 
Case o-2U0-/240/-reg VOoCl FiledO//VoiZz0 Entered O//Oo/20 LOT04 14

Debtor1 Myint Kyaw _ , Case number (ir known}

 

Tall the Court About Your Bankruptcy Case

7. The chapter of the Cheek one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptey

Bankruptcy Code

choosing to file under

you are (Form 2070}), Also, go to the top of page 1 and check the appropriate box.
C) Chapter 7

M Chapter 11

1 Chapter 12

[J Chapter 13

 

8. How you willl pay the fee iy | will pay the entire fee when | file my petition. Please check with the clerk’s office in your local court for more details

about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
a pre-printed address.

[] ‘| need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
The Filing Fee in Installments (Official Form 103A).

C_ | request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
but is not required to, waive your fee, and may do so only if your income is tess than 150% of the official poverty line
that applies to your famity size and you are unabie to pay the fee in installments). If you choose this option, you must fill
out the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

9, Have you filed for

 

 

 

 

 

4 Mi No.

bankruptcy within the

last 8 years? C0 Yes.
District We ___ Case number _
District er Case number -
District Wen, _ Casenumber

10. Are any bankruptey CL] No

cases pending or being

filed byaspouse whois II Yes.

not filing this case with

you, or by a business

partner, or by an

affiliate?
Debtor Flushing Landmark Realty Mezz LLC __ Relationship to you Principal
District -E.D.N.Y. When) 7/08/20) Case number, if known 820-72404
Debtor See Attachment cee Relationship to you ae
District ——  ——ssSSsSSW hin ss Case number, if known

11. Do you rent your MN. Go to line 12.
residence?
O Yes. Has your landlord obtained an eviction judgment against you?

O No. Go to line 12.

| Yes. Fill out Initial Slatement About an Eviction Judgment Against You (Form 101A) and file it as part of
this bankruptcy patition. :

Official Form 104

Voluntary Petition for Individuals Filing for Bankruptcy page 3

 

 
Case o-20-/240/-reg Docl FiledO//Oo/2Q Entered Of/Q00/20 LOT04714
Debtor 4 Myint Kyaw _ — oo Case number 4 known)

Gee Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
of any full- or part-time Hi No. Go to Part 4.
business?

C Yes. Name and location of business

A sole propriotorship is a ee
business you operate as Name of business, if any

an individual, and is nota

separate legal entity such

as a corporation,

partnership, or LLC.

If you have more than one
sole proprietorship, use a
separate sheet and attach ,

it to this petition. Check the appropriate box to describe your business:

Health Care Business (as defined in 11 U.S.C. § 101(27A))
Single Asset Real Estate (as defined in #1 U.S.C. § 101(51B))
Stockbroker (as defined in 11 U.S.C. § 101(53A))

Commodity Broker {as defined in 11 U.S.C. § 101(6))

None of the above

“Number, Street, City, State & ZIP Coda

HOOodd

13. Are you filing under If you are filing under Chapter 71, the court must know whether you are a smail business debtor or a debtor choosing to
Chapter 11 of the proceed tinder Subchapter V so that it can set appropriate deadlines. \f you indicate that you are a small business debtor or
Bankruptcy Code, and you are choosing to proceed uncer Subchapter V, you must attach your most recent balance sheet, statement of operations,

‘are you a smalf business cash-flow statement, and federal Income tax return or if any of these documents do not exist, follow the procedure in 11
debtor or a debior as U.S.C. § 1116(1)(B).
defined by 17 U.S.C. §

1182/1)?
OO No. | am not filing under Chapter 11.
For a definition of sma
business debtor, see 11 MNo Lam filing under Chapter 11, but | am NOT a smail business debtor according to the definition in the Bankruptcy
U.S.C. § 104{51D). ' Coda.
CO Yes. | am filing under Chapter 11, | am a small business debtor according to the definition In the Bankruptey Code,

and | do not choose to proceed under Subchapter V of Chapter 11.

Cl] Yes. | am filing under Chapter 11, | am a debtor according to the definition in § 1182(1) of the Bankruptcy Code, and |
choose to proceed under Subchapter V of Chapter 11.

foun Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

 

14. Do you own orhave any = No.
property that poses or is ‘
alleged te pose athreat [7 Yes.
of imminent and What is the hazard?
identifiable hazard to
public health or safety?
Or do you own any . . .
property that needs If immediate attention is
immediate attention? needed, why is it needed? ee

For example, do you own

perishable goods, or

livestock fhat must be fed, Where is the property?

or 4 building that needs

urgent repairs?

Number, Street, City, State & zip Code

Official Form 1014 Voluntary Petition for Individuals Filing for Bankruptcy page 4

 
Case o-2U0-/240/-reg VOoCl FiledO//VoiZz0 Entered O//Oo/20 LOT04 14

Debtor1 Myint Kyaw

 

Explain Your Efforts to Receive a Briefing About Credit Counseling

About Debtor 1:
You must check one:

15. Tell the court whether
you have received a og
briefing about credit
counseling.

The law requires that you
receive a briefing about

credit counseling before

you file for bankruptey,

You must truthfully check
one of the following

choices, If you cannot do

80, you are not eligible to

file.

lf you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your
creditors can begin
collection activities again.

 

 

| recefved a briefing from an approved credit O
counseling agency within the 180 days before |

filed this bankruptcy petition, and | received a

certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

| recelved a briefing from an approved credit |
counseling agency within the 180 days before |

filed this bankruptcy petition, but] do not have

a certificate of completion,

Within 14 days after you file this bankruptcy
petition, you MUST file a copy of the certificate and
payment plan, if any.

| certify that ] asked for credit counseling CO
services from an approved agency, but was

unable to obtain those services during the 7

days after | made my request, and exigent
circumstances merit a 30-day temporary waiver

of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
yOu Were Unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasens for not receiving 4
briefing before you filad for bankruptcy.

If the court is satisfied with your teasons, you must
still receive a briefing within 30 days after you file.
You must file a certiflcate from the approved
agency, along with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted

only for cause and is limited to a maximum of 15

days.

[am not required to receive a briefing about C)
credit counseling because of:

CO sIncapacity.
| have a mental illness or a mental deficiency
that makes me incapable of realizing or
making rational decisions about finances.

Ol ~~ sCODisability.
My physical disability causes me to be
unable to participate in a briefing in person,
by phone, or through the internet, even after
| reasonably tried to do so.

O_sActive duty.
| am currently on active military duty in a
military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver credit counseling with the court.

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

About Debtor 2 (Spouse Only in a Joint Case):
You must check one:

Case number (if known)

| received a briefing from an approved credit
counseling agency within the 180 days before | filed
this bankruptcy petition, and | received a certificate of
completion.

Attach a copy of the certificate and the payment plan, if
any, that you developed with the agency.

| recelved a briefing from an approved credit
counseling agency within the 180 days before | filed
this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition, you
MUST file a copy of the certificate and payment plan, if
any.

I certify that | asked for credit counseling services
from an approved agency, but was unable to obtain
those services during the 7 days after | made my
request, and exigent circumstances merit a 30-day
temporary waiver of the requirement.

To ask for a 30-day temporary waiver of the requirement,
attach a separate sheet explaining what efforis you made
to obtain the briefing, why you were unable to obtain it
before you fited for bankruptcy, and what exigent
circumstances required you to file this case,

Your case may be dismissed if the court is dissatisfied
with your reasons for not receiving a briefing before you
filad for bankruptcy.

if the court is satisfied with your reasons, you must still
receive a briefing within 30 days after you file, You must
file a certificate from the approved agency, along with a
copy of the payment plan you developed, if any. If you do
nat do 80, your case may be dismissed,

Any extension of the 30-day deadline is granted only for
cause and is limited to a maximum of 15 days.

lam not required to receive a briefing about credit
counseling because of:

Incapacity.
I have a mental illness or a mental deficiency that
makes me incapable of realizing or making rational
decisions about finances,

[] Disability.
My physical disability causas me to be unable to
participate in a briefing in person, by phone, or
through the internet, even after | reasonably tried to
do so.

[] Active duty.
lam currently on active military duty in a military
combat zone,

If you believe you are not required to receive a briefing
about credit counseling, you must file a motion for waiver
of credit counseling with the court. '

 

 

page 5

 
 

Case o-2U0-/240/-reg VOoCl FiledO//VoiZz0 Entered O//Oo/20 LOT04 14

 

Debtord MyintKyaw ts seeuiite e - . Case number i known)

 

 

Answer These Questions for Reporting Purposes

 

16. What kind of debts do 1Ga, Are your debts primarily consumer debts? Consumer cdebis are defined In 11 U.S.C. § 101{8) as “incurred by an
you have? individual prirnardy for a personal, famlly, or household purpose.”

{7 No. Go to tine 18b.
B Yes. Go to line 17,

16b. Are your debts primarily business debte? Business debis are debts that you incurred to obtain
money for a business or invesimant or through the operation of the business or Investment. !

i") No. Go to line 16c.
f Yes. Go to line 17.

 

 

 

 

 

 

 

 

   

16. State the type of debts you owe that are not consumer debts or business debts
17. Are you filing under ine. | am not filing under Chapter 7. Ge to line 18.
Chaptar 7? .
Do you estimate that M7 Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative
after any exempt expenses are paid that funds will be available to distribule to unsecured creditors?
property is excluded anc
administrative expenses Cine
are paid that funds will
be avaitable for {l Yes
distribution to unsecured
creditors?
48, How many Creditors do gy 1-49 [I 4,000-5,000 CI 28,001-60,000 |
hie estimate that you EI s0-90 C7 s00%-10,000 {] 50,004-100,000 :
(1 106-199 (J 10,001-28,000 EJ More thant00,000 i
200-999 |
18. How much do you £2 $0 » $50,000 C1 $1,000,007 ~ $40 million I] $500,000,001 - $4 bition
Cette ur asset Fr 555.001 - $100,000 C4 $10,000,001 - $80 milion CJ $1,000,000,001 - $10 bition
Cc $100,001 ~ $500,000 Q $50,000,001 - $100 million a $10,006,000,001 - $56 billion :
(1 $500,001 ~ $4 nillion 1] $100,000,001 ~ $500 million [} More than $80 billion
20, How much do you . 7] $0 - $50,000 i $4,000,001 - $10 million CI $800,000,001 ~ $1 billion
gatimate yourliabliides — C] sso 004 - $100,000 £1 $10,000,001 - $50 million C7 $1,000,000,001 - $10 bition
Cl $100,001 ~ $80,000 # $50,000,001 - $160 million T] $10,000,000,004 - $50 billion
[J $500,004 - $4 million [7] $100,000,001 - $506 mifion [ More thaw $80 billion
Sign Below oo. . — oe
For you | have examined this petition, and | declare undar penalty of perjury that the information pravided is true and correct.

if [have choser to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13 of title ni,
United States Cade. | understand the retiof available under each chapter, and i choose io proceed under Chapter 7.

ifno attomey represants me and | did not pay or agree to pay semeone who is not an attorney to help me fill out this
document, | have obtained and read the molice required by 11 U.S.C. § 3426).

| request ralief in accordance with the chapter of title 11, United States Code, specitied In this petition.

| understand making a false statement, concealing property, or ebtaining money of property by fraud in connection with a
bankrupicy case can result Inf 4s up 16, $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571, oe

ae ae owen ,

‘tiyint Kyaw 2 a ~ “Signature of Debtor 2°
Signature of Debtor 1

' Ay pte
Executed on bd. aU BO _, Executed on
MMi D!

 

SO EVYYY

MOD YY

Official Fern 404 Voluntary Petition for individuals Filing for Bankruptey paga 6

 

 

 
Case o-2U0-/240/-reg VOoCl FiledO//VoiZz0 Entered O//Oo/20 LOT04 14

Debtor? Myint Kyaw

For your attorney, if you are
represented by one

lf you are not represented by

an attorney, you do not need
to file this page.

Official Form 104

Case number (if known)

|, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility to proceed
under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
for which the person is eligible. | also certify that | have delivered to the debtor(s) the notice required by 11 U.S.C. §
342(b) and, in gease-in. which § 707(b)(4)(D) applies, certify that | have no knowledge after an inquiry that the information

in the schedules“fited.witfixthe petition is incorrect.

Signature of sahil

Marc A. Pergament

Printed name

Weinberg, Gross & Pergament LLP
Firm name

400 Garden City Plaza

Suite 403

Garden City, NY 11530

Number, Street, City, State & ZIP Code

Date

Contact phone Email address

Bar number & State

Voluntary Petition for Individuals Filing for Bankruptcy

MM/DD/IYYYY

page 7
Case o-2U0-/240/-reg VOoCl FiledO//VoiZz0 Entered O//Oo/20 LOT04 14

Debtor 1 Myint Kyaw Case number (if tnown)

 

Dee Te your case:

 

Debtor 7 Myint Kyaw

First Nama Middle Name - Last Nama ~~~ ~
Debtor 2 i i ie ee Se a ee eee
(Spouse if, filing} FirstName = =—<“‘“‘<;CS;*é‘é‘ di Nm ™™™™™~™!™!™™!”!*CL Name

_ United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

 

: Case number

 

 

 

 

 

 

{if known) C) Check if this is an

amended filing
FORM 101. VOLUNTARY PETITION
Pending Bankruptcy Cases Attachment

Debtor Flushing Landmark Realty Mezz LLC — Relationship to you Principal

District E.D.N.Y. When 7/08/20 _ Case number, if known 820-72404 | —

Debtor Lucky Star-Deer Park Mezz LLC Relationship to you Principal _ - -

District E.DN.Y. | ee When 7108/20 — Case number, if known B20-72403 a

Debtor Victoria Towers Development Mezz Corp. ______ Relationship to you Principal

District E.D.N.U, - _ When 7/08/20 _ Case number, if known 820-72405

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 8

 

 
 

Case o-2U0-/240/-reg VOoCl FiledO//VoiZz0 Entered O//Oo/20 LOT04 14

 

| Debtor 1 My yn ene peep mninninannnninincn |
| Fics Narne Middle Name" Last ame i
| Debtor 2 ae
| CSoonee i, fing) Fst Name Middia Name : Last Naina

| United Stales Bankruptay Court for the: EASTERN DISTRICT OF NEW YORK

 

|
if kept} | (] Cheek if this is an
Lo cece cents mun at neeceae somite 6 sd amended filing

 

For individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims Against You and Are Not Insiders 12/15

If you are an individual filing for bankruptey under Chapter +4, you muat fill out this fonn. 1 you are filag under Chapter 7, Chapter 12, or
Chapter 13, do not All out this form, Do not inchide claims by anyone who is an insider, insiders include your relatives; any general partners:
relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an officer, director, person
in contro, or owner of 20 percent or mare of their voting securities! and any managing agent, including one fora business you operate as a
sole propristor. 11 U.S.C, § 101. Also, do not Inctude claims by secuted creditors unless the unsecured claim resulting from Inadequate
collateral value places. the creditor among the holders of the 20 fargest unsecured claims.

Be as coniplete and accurate ae possiite. if two married people are filing together, both are equally responsible for supplying correct
Information.

 

fl List the 20 Unsecured Claims In Order from Largest to Smatlast. Do Not Include Claims by insiders.

‘Unsecured dain.

 

What is the nature of the claim? = PersonalLoan _ $_$7,000,000.00
e Xizhu Bal
clo Aguinick & Gogel, LLC As of the date you file, the claim is: Check ail that apply
4128 Northem Blvd, tt Contingent
Manhasset, N¥ 41030 — tl Unliquidated
cE Disputed

a None of the above apply

 

Does the creditor have a lien on your property?

a NG
gg Yes. Total claim (secured and unse ' $
se wiesyiee uses tuammaninaninaia vinetan suena eo Value of security:
“Contact phone Unsecurad claim

 

   

 

 

eSignBelow

Under penalty of padury, | declare that the Information provided in this form is true and correct,

 

  

“Signature of Debtor

Oat off 0 De

A404 (Oifical Ferny 134} Far indivichial Chaptar tt Gases: List of Creditars Who Have the 20 Largest Unsecured Claims Page 4

Solwart Gopyipht fo) (R200 Bast Guse, LLG - wane. beskase.cbm Best Case Bankruptcy

 

 
Case o-20-/240/-reg VOC Ll Filed U//0o0/z2Z0

Fill in this information to identify your case:

 

Debtor 1 Myint Kyaw
FirstNema .

Debtor 2

(Spouse ¥, filing) ‘FirstName

‘United States Bankruptcy Court for the:

Case number

"Middle Name ~~ LastName ~

~Widdle Neme ~~ Casi Namie

EASTERN DISTRICT OF NEW YORK

 

(if known)
|

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property

entered O//Oo0/20 LOT04 14

C1 Check if this is an
amended filing

12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space Is
heeded, copy the Additlonal Page, fill H out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number {if

known).

4. Do any creditors have clalms secured by

your property?

No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

WM Yes. Fill in all of the information below.

List All Secured Claims

 

 

 

 

 

 

 

 

 

 

2. List all secured clalms. If a creditor has more than one secured claim, list the creditor separately for Column A Column 8 Colum C
each claim. If more than one creditor has a particular claim, list the other creditors in Part2. As much Amount of claim Value of collateral Unsecured
as possible, list the claims In alphabetical order according to the creditor's name. Do not deduct the that supports this portion
beeen value of collateral. claim if any
2.1 Bank of America Describe the property that secures the claim: $1 9,700,000.00° ___ $0.00 $0.00
Creditors Name . OT |
c/o Wilson Elser |
Moskowitz | od
Edelman & Dicker LLP As of the date you file, the claim Is: Check all that
apply.
Florham Park, NJ Oo .
Contingent
07932-0668 "
Number, Street, City, State & Zip Code (J Untiquidated
O Disputed
Who owes the debt? Check one. Nature of lien. Chack ail that apply.
i bebtor 1 only CO an agreement you made (such as mortgage or secured
O Debtor 2 oniy car loan)
C1 bebtor 1 and Debtor 2 only C) Statutory llen {such as tax lien, mechanic's lien)
C1 Atleast one of the debtors and another C1] Judgment lien from a lawsuit
C) check this claim relates to a MM other (ineluding a right to oftset) ~=- First Mortgage
community debt we anna ae ee
Date debt was Incurred = * — Last 4 digits of account number _ _
2,2. Bank of America Describe the property that secures the claim: ©: $3,160,182.00 $0.00 $0.00
“Creditors Name
im is: Check all that”
4500 Amon Carter Blvd. aan? date you file, the claim i eck all thal
Fort Worth, TX76155 1 contingent
Number, Street, City, Stata & Zip Code oO) Unliquidatad
C) disputed
Who owes the debt? Check one. Nature of lien. Check all that apply,
M debtor 4 only CI An agreement you made (such as morlgage or secured
CD Debtor 2 only car loan)
CQ bebtor 1 and Debtor 2 only O Statutory lien {such as tax lien, mechanic's lien)
CJ At least one of the debtors and another O Judgment lien from a jawsuit
EC] Check if this claim relates to a I other (including a right to offset) Home Equity Loan
community debt ~
Date debt was incurred Last 4 digits of account number a
Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 3

Software Copyright (c) 1996-2020 Best Casa, LLC - www.bestoase.com

esl Case Bankrupicy

 
Case o-2U0-/240/-reg VOoCl FiledO//VoiZz0 Entered O//Oo/20 LOT04 14

Debtor 1 Myint Kyaw

First Name

-2.3 . Bank of America

“” Middle Name

Case number (it known)
LastName”

Describe the property that secures the clalm:

 

 

Creditors Name

4500 Amon Carter Blvd.
Fort Worth, TX 76155

 

Number, Street, City, State & Zip Code

 

 

As of the date you file, the claim Is: Check at) that
apply.
C Contingent

7 Untiquidated

Who owes the debt? Check one.

@ Debtor 1 only
C7) Debtor 2 only
(J Debtor 1 and Debtor 2 only

7) At least one of the debtors and another

C] Cheek if this clalm relates to a
community debt

Date dobt was Incurred

Ld Disputed
Nature of lien. Check all that apply.

Can agreement you made (such as mortgage or secured
car loan)

O Statutory lien (such as tax fien, mechanic's lien}

C1 Judgment lien from a lawsult

EE other {Including a right to offset)

 

Last 4 digits of account number

 

24 .Chang & Son

.. Enterprises, Ine.

Creditors Name

cio Law Office of
Leonard M. Singer
271 Dartmouth Street
Boston, MA 02116

Number, Street, City, Stata & Zip Code

Who owes the debt? Check one.

Debtor 4 only
C1 Debtor 2 only
[1] Debtor 1 and Debtor 2 only

(7 At least one of the debtors and another

CO Check ff this claim relates to a
community debt

Date debt was Incurred

 

Describe the property that secures the claim:

"As of the date you fife, the claim Is: Check all that
apply.
D contingent
O unliquidated
C] Disputed
Nature of lien. Chack all that apply.

[1 An agreement you made (such as mortgage or secured
car loan)

C1 Statutory lan (such as tax lien, mechanic's llen)
HZ Judgment lien from a lawsuit
(11 Other {including a right to offset)

Last 4 digits of account number

 

 

.2.5 | Haymarket Capital, LLC _

Describe the property that secures the claim:

 

Creditor's Nama

clo Murphy & King

One Beacon Street, 21st

Floor
Boston, MA 02108

Number, Street, Cily, State & Zip Code

Who owes the debt? Check one.

Mi Debtor 4 only
CZ) Debtor 2 only
(] Debtor 1 and Debtor 2 only

(] At jeast one of the debtors and another

C1 Check if this claim relates to a
community debt

Date debt was incurred

Official Form 106D

|
|

 

As of the date you file, the clalm is: Check all that
apply.

0 Contingent

C Uniiquidated

O Disputed

Nature of lien. Check all that apply.

[J An agreement you made (such as mortgage or secured
car loan)

CO Statutory lien (such as tax lien, mechanie’s lien)

ql Judgment tien from a lawsuit
[J other (inctuding a right to offset)

 

Last 4 digits of account number

$1,143,271.00 _ $0.00 $0.00,
|
Home Equity Loan
__$7,700,000.00 $0.00 $0.00
page 2 of 3

Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

Software Copyright (c) 1996-2020 Bast Casa, LLC - www.bestcase.com

Best Case Bankruptcy

 
Case o-2U0-/240/-reg VOoCl FiedO//VoiZz0 Entered O//Oo/20 LOT04 14

 

Debtor 1 Myint Kyaw Case number (if known)
“Firsi Name Middia Name Last Name OT
2.6 Kimberly Yannello Describe the property that secures the claim: __ $19,000.00 $0.00 $0.00
crediis?s Nama TTT gem meme mo an
clo Steven Louros, Esq. an
1261 Broadw See
41100 ay, Suite As of the date you file, the claim Is: Check all that
apply.
New York, NY 10001 1 Contingent
Nurnber, Street, City, Stale & Zip Code I Unliquidated
C1 Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
WW Debtor 1 only (1 An agreement you mada (such as mortgage of secured
C1 Debtor 2 only car loan)
C] Debtor 1 and Debtor 2 only C7) Statutory lien {such as tax lien, mechanic's lien)
CF Atleast one of the debtors and another = Judgment lien from a lawsuit
C Check if this clalm relates to a O other (including a right to offset)

community debt

Date debt was Incurred

 

 

 

 

 

27! The Bluestone Group Describe the property that secures the claim: $7,000,000.00 - $0.00 \ $0.00
“Creditors Name |
clo Kriss & Feuerstein
LLP
360 Lexington Avenue, As of the date you file, the claim is: Chack all that
’ apply,
Suite 1200 oO ,
Contingent
New York, NY 10017 °
Number, Street, City, State & Zip Coda oO Unliguidated
[7] Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
WE Debtor 4 only (1 An agreement you made (such as mortgage or secured
CJ pebtor 2 only car loan)
7] Debtor 4 and Debtor 2 only CI Statutory lien (such as tax tien, mechanic's tien)
[7] At least one of the debtors and another C1 Judgment lien from a lawsuit
C1 Check if this claim relates to a Ml Other (including a right to offset) Second Mortgage
community debt TO tt
Datedebtwasineurred Last 4 digits of account number oe
Add the dollar value of your entries In Golumn A on this paga. Write that number here: -  $46,422,453.00 ;
If this is the last page of your form, acd the dollar value totals from all pages. ag ea An!
Write that number hare: ___ $46,422,4 53.00 ;

 

 

List Others to Bo Notified for a Debt The 1 Already Listed

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency ts trying
to callect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more than one
creditor for any of the debts that you listed In Part 4, list the additional creditors here. If you do not have additional persons to be notified for any debts In Part 4,
do not fill out ar submit this page.

 

Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 3 of 3

Softwara Capyright (¢) 1996-2020 Gest Case, LLG - www.bestcase.com Best Case Bankruptcy

 

 
Case o-2U0-/240/-reg VOoCl FiledO//VoiZz0 Entered O//Oo/20 LOT04 14

‘Fill in eRe to identify your case:

 

Dabior 1 Myintkyaw !
First Name —_ Middia Name LastName a
Debtor 2 wpe new nec oe oe en . oe oo, . —
' (Spouse if, filicig) First Name — Middia Name ~~ Last Name wee

United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

; Case number
{if known}

 

CO] Check if this is an
amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or Unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Officlal Form 108A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not Include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Have Claims Secured by Property. If more space Is needed, copy the Part you need, fill It out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. If you have no Information to report in a Part, do not file that Part. On the top of any additional pages, write your name and case
number (if known).

GEseeae List Atl of Your PRIORITY Unsecured Claims
4. Do any creditors have priority unsecured claims against you?

BE No. Go to Part 2,
C] Yes.

 

 

TERE List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?
O Ne. You have nathing to report in this part. Submit this form to the court with your other schedules.
MW yes,
4. List all of your nonpriorlty unsecured claims in the aiphabetical order of the creditor who holds each clalm. If a creditor has more than one nonpriority unsecured

clalm, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 4. If more than one
creditor holds a particular claim, list the other creditors In Part 3.If you have more than three nonpriority unsecured ¢laime fill out the Continuation Page of Part 2.

 

 

Total claim
41) Harary Group LLC Last 4 digits of account number a $2,100,000.00
— Nonpriority Creditor's Name “ “ — — OO a
cio Ansel! Grimm & Aaron P.C. When was the debt Incurred?

365 Rifle Camp Road
Woodland Park, NJ 07424

 

‘Number Street City State Zip Gode As of the date you file, the clalm ts: Check all that apply
Who Incurred the debt? Check one.

i ebtor 4 only
CO bebter 2 only

[1 contingent
C1) Unliquidated

C1 Disputed
[1 Debtor 4 and Debtor 2 only Type of NONPRIORITY unsecured claim:
1 At least one of the debtors and another DO Student loans
C1 Check if this claim Is fora community debt = [J Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
Kno CI bebis ta pansion or profit-sharing plans, and ather similar debts
C1 yes Mf other. Specify Unpaid Rent

[EREME List Others to Be Notified About a Debt That You Already Listed

6. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already Ilsted In Parts 1 or 2, For example, if a collectian agency Is
trying to collect from you for a debt you owe to someone else, fist the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have
more than one creditor for any of the debts that you listed In Parts 4 or 2, list the additional creditors here. If you do not have additional persons to be notified for
any debts in Parts 1 or 2, do nat fill out or submit this page.

  

Teta Add the Amounts for Each Type of Unsecured Claim ee

8. Total the amounts of certain types of unsecured claims. This Information Is for statistical reporting purposes only, 28 U.S.C, §159. Add the amounts for each type
of unsecured clalm.

Total Claim
6a. Domestic support obligations 6a. $ 0.00

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.besicase.com 48906 Best Case Bankruptcy

 
Case o-2U0-/240/-reg VOoCl FiledO//VoiZz0 Entered O//Oo/20 LOT04 14

Debtor 1 Myint Kyaw

Total claims

from Part 4 6b.
6c.
6d.

8a.

6f.
Total claims

from Part 2 6g.

6h.

Gi.

gj.

Official Form 106 E/F

Taxes and certain other debts you owe the government
Clalms for death or personal Injury while you were Intoxicated
Other. Add all other priority unsecured claims, Write that amount here.

Total Priority, Add lines 6a through 6d.

Student loans

Obligations arising out of a separation agreement or divorce that you

did not report as priority claims

Debts to pension or profit-sharing pians, and other similar debts
Other, Add ali other nonpriority unsecured claims. Write that amount here.

Total Nonpriority. Add lines 6f through 6f.

Schedule E/F: Creditors Who Have Unsecured Claims

Software Copyright (¢) 1996-2020 Best Gasa, LLC - www. bestcass.com

6c.
6d.

6e.

6f.

6h.

Case number (it known)

 

 

 

 

 

5 0.00_
$ 0.00

$ __. oe .

$ _____ 2,100,000.00
8 2100,000.00

Page 2 of 2
Best Gase Bankrupicy

 
 

Case o-2U0-/240/-reg VOoCl FiledO//VoiZz0 Entered O//Oo/20 LOT04 14

United States Bankruptcy Court

Eastern District of New York
Inre Myint Kyaw - Case No.
Debtor(s) Chapter 17.

VERIFICATION OF CREDITOR MATRIX

The above named debtor(s) or attorney for the debtor(s) hereby verify that the attached matrix (list of
creditors) is true and correct to the best of their knowledge.

Date;

 

Signature of Attorney

Marc A. Pergament

Weinberg, Gross & Pergament LLP
400 Garden City Plaza

Suite 403

Garden City, NY 11530

USBC-4 Rev 9/17/98

Software Copynght (c) 1996-2020 Best Case, LLC - www besicase.com Best Case Bankruptcy

 

 
Case o-2U0-/240/-reg VOoCl FiledO//VoiZz0 Entered O//Oo/20 LOT04 14

Bank of America

c/o Wilson Elser Moskowitz
Edelman & Dicker LLP

Florham Park, NJ 07932-0668

Bank of America
4500 Amon Carter Blvd.
Fort Worth, TX 76155

Chang & Son Enterprises, Inc.

c/o Law Office of Leonard M. Singer
271 Dartmouth Street,

Boston, MA 02116

Harary Group LLC

c/o Ansell Grimm & Aaron P.C.
365 Rifle Camp Road

Woodland Park, NJ 07424

Haymarket Capital, LLC

c/o Murphy & King

One Beacon Street, 21st Floor
Boston, MA 02108

Kimberly Yannello

c/o Steven Louros, Esq.
1261 Broadway, Suite 1100
New York, NY 10001

The Bluestone Group

c/o Kriss & Feuerstein LLP

360 Lexington Avenue, Suite 1200
New York, NY 10017

Xizhu Bai

c/o Agulnick & Gogel, LLC
1129 Northern Blvd.
Manhasset, NY 11030

 
Case o-2U0-/240/-reg VOoCl FiledO//VoiZz0 Entered O//Oo/20 LOT04 14

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

STATEMENT PURSUANT TO LOCAL
BANKRUPTCY RULE 1073-2(b)

DEBTOR(S): _ Myint Kyaw _ CASE NO...

Pursuant to Local Bankruptcy Rule 1073-2(b), the debtor for any other petitioner) hereby makes the following disclosure
concerning Related Cases, to the petitioner's best knowledge, information and belief:

FNOTE: Cases shall be deemed "Related Cases" for purposes of E.D.N.Y. LBR 1073-1 and E.D.N.Y. LBR 1073-2 if the earlier case

was pending at any time within eight years before the filing of the new petition, and the debtors in such cases: (£) are. the same; (ii) are
spouses or ex-spouses; (ili) are affiliates, as defined in 11 U.S.C. § 101(2); (iv) are general partners in the same partnership; (v) are a
partnership and one or more of its general partners; (vi) are partnerships which share one or more common general partners; or (vii)
have, or within 180 days of the commencement of either of the Related Cases had, an interest in property that was or is included in the
property of another estate under 11 U.S.C. § 541 (a).]

FA NO RELATED CASE IS PENDING OR HAS BEEN PENDING AT ANY TIME.

M@ THE FOLLOWING RELATED CASE(S) IS PENDING OR HAS BEEN PENDING:

1. CASENO,: 820-72404 JUDGE: DISTRICT/DIVISION: E.D.N.Y.
DEBTOR NAME: Flushing Landmark Realty Mezz LLC
CASE STILL PENDING (Y/N): ¥ [if closed] Date of closing:

CURRENT STATUS OF RELATED CASE:

- (Discharged/awaiting discharge, confirmed, dismissed, etc.) =

MANNER IN WHICH CASES ARE RELATED (Refer fo NOTE above): Principal

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:

2, CASENO.: 820-72403 JUDGE: DISTRICT/DIVISION: E.B.N.Y.
DEBTOR NAME: Lucky Star-Deer Park Mezz LLC
CASE STILL PENDING (Y/N) O¥ [if closed] Date of closing:

CURRENT STATUS OF RELATED CASE: _

_ (Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer fo NOTE above): Principal

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:

(OVER)

Software Copyright {c) 1996-2020 Bast Case, LLC - www. bastcase.com Best Case Bankruptey

 
Case o-2U0-/240/-reg VOoCl FiledO//VoiZz0 Entered O//Oo/20 LOT04 14

DISCLOSURE OF RELATED CASES (cont'd)

3. CASENO.: 820-72405 JUDGE: DISTRICT/DIVISION: E.D.N.U.
DEBTOR NAME: Victoria Towers Development Mezz Corp.
CASE STILL PENDING (Y/N): Y¥ [Jf closed] Date of closing:

CURRENT STATUS OF RELATED CASE: a
(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above): Principal
REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:

NOTE: Pursuant to 11 U.S.C, § 109(g), certain individuals who have had prior cases dismissed within the preceding 180 days may not
be eligible to be debtors. Such an individual will be required to file a statement in support of his/her eligibility to file.
TO BE COMPLETED BY DEBTOR/PETITIONER'S ATTORNEY, AS APPLICABLE:

I am admitted to practice in the Eastern District of New York (Y/N): __Y

CERTIFICATION (to be signed by pro se debtor/petitioner or debtor/petitioner's attorney, as applicable):

I certify under penalty of perjury thatthe within bankruptcy case is not related to any case now pending or pending at any time, except
as indicated elsewhere gurthis form.

   

Marc A. Pergament

Signature of Debtor's Attorney Signature of Pro Se Debtor/Petitioner
Weinberg, Gross & Pergament LLP

400 Garden City Plaza

Suite 403

Garden City, NY 11530 Signature of Pro Se Joint Debtor/Petitioner
Mailing Address of Debtor/Petitioner
City, State, Zip Code

Area Code and Telephone Number
Failure to fully and truthfully provide all information required by the E.D.N.Y. LBR 1073-2 Statement may subject the debtor or any
other petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment of a trustee or the
dismissal of the case with prejudice.

NOTE: Any change in address must be reported to the Court immediately IN WRITING, Dismissal of your petition may otherwise
result.

USBC-17 Rev.8/1 1/2009

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase com Best Case Bankruptcy
